Per Curiam,
It must be conceded that plaintiff assumed the burden of proving that the township officers were guilty of negligence in not properly opening the highway at the place where the accident occurred, and that such negligence was the proximate cause of the injury of which he complains.
A careful examination of the evidence on which plaintiff relied for that purpose lias failed to convince us that the learned trial judge erred in holding that it was insufficient to justify submission of the question of the township officers’ negligence to the jury. There was therefore no error in directing a verdict in favor of the defendant.
This view of the case makes it unnecessary to consider the specifications of error in detail. They are all dismissed and the judgment entered on the verdict is affirmed.